Case: 1:12-cv-00425-TSB-MRM Doc #: 113 Filed: 10/22/19 Page: 1 of 3 PAGEID #: 3277




                      UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF OHIO
                            WESTERN DIVISION

CHRISTOPHER SMITH,                    :       CASE No: 1:12cv425
                                      :
                   Petitioner,        :       JUDGE BLACK
                                      :
       v.                             :       MAGISTRATE JUDGE MERZ
                                      :
WARDEN, TOLEDO                        :
CORRECTIONAL INSTITUTION,             :
                                      :
                   Respondent.        :

            RESPONDENT’S RESPONSE TO THE COURT’S ORDER

       The magistrate judge requested the parties to brief the following issue:

       In the Report and Recommendations, the Magistrate Judge
       recommended Ground One be dismissed for the procedural default
       of failing to present it to the Ohio Supreme Court on direct appeal
       (ECF No. 80). The Sixth Circuit appears to have found that this
       procedural default is excused by the ineffective assistance of
       appellate counsel…Counsel are requested to brief…in not more than
       ten pages, whether any direct appeal was taken at all to the Ohio
       Supreme Court. Since a criminal defendant is not entitled to
       appointed counsel for such an appeal, it is not clear how counsel’s
       failure at that point could excuse the default.

ECF 111, Order, 10/15/19.

       The question as respondent understands it has to do with a direct appeal

to the Supreme Court of Ohio only.

       There was no direct appeal to the Ohio Supreme Court.

       The state Court of Appeals issued its judgment on direct appeal. ECF 75,

Judgment Entry, Exhibit 24, Page ID#2579-2584. That decision occurred on May

5, 2010, and vacated the trial court’s separate sentences for aggravated robbery

and robbery and remanded for sentencing on only one of the offenses. Id at Page
                                          1
Case: 1:12-cv-00425-TSB-MRM Doc #: 113 Filed: 10/22/19 Page: 2 of 3 PAGEID #: 3278




ID#2583. On July 8, 2010, [entered July 15] the Court of Common Pleas

resentenced Smith in accordance with the prior decision of the state Court of

Appeals. ECF 75, Judgment Entry: resentence, Exhibit 25, Page ID#2585. Smith

through different counsel appealed the July 8, 2010, judgment to the state Court

of Appeals. ECF 75, Notice of Appeal, Exhibit 26, Page ID#2588. The appeal

challenged the sentence. ECF 75, Brief of Defendant/Appellant, Exhibit 27, Page

ID#2589-2597. The same state Court of Appeals then entered its judgment entry

on March 11, 2011. ECF 75, Judgment Entry, Exhibit 29, Page ID#2610-2613.

There was a question regarding jail time credit that was resolved by the Court of

Common Pleas. ECF 75, Entry, Exhibit 30, Page ID#2614. And there the matter

remained. The next activity is an Application to reopen. ECF 75, Application,

Exhibit 31, Page ID#2615-2627.

       Respondent summarized this history in more detail in the Answer/Return

of Writ at ECF 12, Answer, Page ID#92-95 and Page ID#99-103 [ending at the

point of discussion of prejudice for the procedural default].

       If the magistrate judge wishes further clarification on this or any other

point, respondent is eager to contribute to the discussion. Perhaps a group

phone call with both counsel could streamline counsels’ contribution to whatever

issues may require further comment.




                                        2
Case: 1:12-cv-00425-TSB-MRM Doc #: 113 Filed: 10/22/19 Page: 3 of 3 PAGEID #: 3279




                                      Respectfully submitted,

                                      DAVE YOST (0056290)
                                      Ohio Attorney General

                                      s/William H. Lamb (0051808)
                                      WILLIAM H. LAMB
                                      Assistant Attorney General
                                      Criminal Justice Section
                                      441 Vine Street, 1600 Carew Tower
                                      Cincinnati, Ohio 45202
                                      (513) 852-1529
                                      (877) 634-8140 (FAX)
                                      william.lamb@ohioattorneygeneral.gov

                          CERTIFICATE OF SERVICE

       I hereby certify that on the 22nd day of October, 2019, respondent’s

 response to the Court’s order was filed electronically with the Court. Counsel

 for Smith may obtain a copy of the response through the Court’s electronic filing

 system.

                                             s/William H. Lamb
                                             WILLIAM H. LAMB
                                             Assistant Attorney General




                                         3
